Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both the anode in figures 7 and 8 and the electronic device of figure 6.  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” has been used to designate both the electroluminescent device of figure 7 and the liquid crystal panel of figure 4.  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both the device of figure 8 and the lower polarizer of figure 4.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 300 in figure 8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the photoluminescent element".  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 10,851,297.
	This reference teaches a quantum dot having the structure of a seed comprising a first semiconductor nanocrystal, a quantum well layer comprising a second semiconductor nanocrystal disposed over the seed and a shell disposed over the quantum well layer comprising a third semiconductor nanocrystal, where the quantum dot does not comprise cadmium, the second nanocrystal has a different composition than the first and third nanocrystals and the second nanocrystal has a bandgap energy less than the bandgap energies of the first and third nanocrystals (col. 1, lines 55-67). The first and third nanocrystals are each selected from ZnS, ZnSe, ZnSSe or a combination thereof (col. 2, line 27-37 and col. 12, lines 26-56). Thus the reference teaches the first and second nanocrystal of claims 1 and 2 and suggests those of claim 4. Column 12, lines 33-35 teaches the first and third nanocrystals can have different compositions from each other and thus suggests the subject matter of claim 3. Column 2, lines 35-37 and column 12, lines 45-56 teaches the zinc chalcogenide shell can be composed of two layers where one layer is directed on the quantum well layer and the second layer is the outermost layer of the shell, where the first layer is selected from ZnSe or ZnSeS and the second layer is ZnS. The reference teaches the second nanocrystal can comprise a combination of InP, InZnP and GaAs, which suggests an alloy comprising phosphorous, indium and gallium, which is the quantum well composition of claim 1. Thus the reference teaches the shell of claims 11and 12. The reference teaches the quantum dot can be a green emitting quantum dot which means it has a maximum luminescent peak wavelength in the rage of about 500-580 nm (col. 2, lines 9-16 and col. 11, lines 33-41), which overlaps the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Column 16, lines 29-34 teaches the taught quantum dot has a size of about 1-50 nm, which overlaps the claimed range. Column 16, line 63 through column 17, line 45 teaches the quantum dot comprising an organic ligand selected from RCOOH, RNH2, R2NH, RSH, R3PO, R3P, ROH, RCOOR, RPO(OH)2, or R2POOH, where R is a substituted or unsubstituted C1-C24 aliphatic hydrocarbon, a substituted or unsubstituted C6-C20 aromatic hydrocarbon or a combination thereof. These ligands suggest those of claim 14. 
	The reference teaches a quantum dot polymer composite comprising a plurality of the taught quantum dots dispersed in a polymer matrix. Column 3, lines 33-38 teaches the composite can be in the form of a patterned film comprising repeating sections for emitting light of a predetermined wavelength. Column 4, lines 1-8 teaches the composite preferably exhibits an absorption of about 90% or greater for blue light. Thus the reference suggests the claimed quantum dot-polymer composite. Finally, column 4, lines 46-52 teaches a display device comprising a luminescent element, which reads upon the claimed light emitting element, and a light source for providing incident light to the luminescent element; where the element comprises the taught patterned quantum dot composite film on a substrate. Thus the reference suggests the claimed display device. 
Allowable Subject Matter
Claims 5-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion in the cited art of record of a quantum dot having the composition of claims 5-10. There is not teaching or suggestion in US 10,851,297, the closest art of record, to adjust the molar ratios of Ga/In+Ga, Zn/In, Se/Ga+In and P/In+Ga of the suggested quantum dot so that the at least overlap the molar ratio ranges of claims 5-10. There is no teaching or suggestion in the cited art of record of a quantum dot where the UV-vis absorption spectrum curve does not have an inflection point within the wavelength range of about 450-620 nm. The UV-vis absorption spectrum curve for the taught quantum dots taught in US 10,851,297, the closest art of record, include an inflection point within the wavelength range of about 450-620 nm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/27/22